         Case 1:18-cv-08111-SDA Document 83 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Myung-Ja Melton,                                                       9/30/2020

                                 Plaintiff,
                                                            1:18-cv-08111 (SDA)
                  -against-
                                                            ORDER
Malcolm Shabazz, L.P. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a status conference with the parties today, it is hereby Ordered as follows:

      1. No later than Wednesday, October 21, 2020, Plaintiff shall file any additional papers

          in opposition to Defendants’ pending motion for summary judgment.

      2. No later than Monday, November 16, 2020, Defendants shall file any reply.

      3. Plaintiff’s renewed request for additional discovery, made during today’s conference,

          is denied without prejudice. As previously set forth in the Court’s June 15, 2020 Order

          (ECF No. 73), if Plaintiff believes that any additional discovery is necessary to oppose

          Defendants’ motion for summary judgment, she may state as such in her opposition

          in accordance with Federal Rule of Civil Procedure 56(d).

      A copy of this Order will be mailed and emailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:        New York, New York
              September 30, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
